Citation Nr: 1112005	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Regional Office (RO) in which the RO concluded that new and material evidence had been submitted to reopen the claim for service connection for bilateral ankle conditions; however, the claim for service connection remained denied.  The Veteran filed a timely appeal to the Board.

Despite the determination reached by the RO with respect to the claim for service connection for bilateral ankle conditions, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral ankle conditions on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral ankle conditions was previously denied in an unappealed December 2003 rating decision, of which the Veteran was notified that same month.

2.  Some of the evidence added to the record since the December 2003 determination relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral ankle conditions.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied service connection for bilateral ankle conditions, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the December 2003 determination is new and material, and the appellant's claim for service connection for bilateral ankle conditions is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed. 


Analysis

The Board has reviewed all of the evidence in the appellant's claims file.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service connection for bilateral ankle conditions in December 2003 on the basis that there was no evidence of this condition during active service, no evidence of arthritis of the ankles within one year from the Veteran's release from service, and no evidence that his current condition is linked to his military service.  The Veteran was notified of such determination the same month, but he did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the December 2003 determination consisted of the Veteran's separation examination, the report of a VA examination, private treatment records, and statements from the Veteran.  

The Veteran contended that he had bilateral ankle conditions from injuries sustained while serving as a paratrooper.  He related that there were many times while performing the jumps that he felt that he had sprained his ankles and he indicated that his bilateral ankle condition became more painful over the years.  He stated that his doctors agree that jumping out of planes could indeed have something to do with his bilateral ankle injuries.  He indicated that he had been treated by medics for his injuries during active service.  The May 1956 separation examination upon discharge from active service is negative for any remarks pertaining to the ankles, and the lower extremities were found to be normal upon clinical evaluation.  

Private treatment records showed that in November 1996, the Veteran reported that his right ankle was bothering him a great deal.  It was noted that he did have an old ankle injury many, many years ago.  X-rays revealed a moderately advanced osteoarthritis of the ankle.  In April 1998, the Veteran underwent a right ankle fusion.  At that time, his physician noted that the Veteran was complaining of right ankle pain after a fracture 30 years prior to that time.  The pain had been increasing over the prior 5 or 6 years.  In September 1999, the Veteran had a correction of nonunion with a revision of ankle fusion on the right.  His physician noted in the operating record that the Veteran was previously a paratrooper and had multiple injuries and developed post-traumatic arthrosis, requiring fusion.  The postoperative diagnosis was of right ankle varus nonunion.

The evidence received since the December 2003 decision consists of the reports of additional VA examinations, VA treatment records, additional private treatment reports, statements from the April 1998 and September 1999 treating physicians as well a statement from the Veteran's primary care physician, and additional written statements from the Veteran.

In a December 2007 statement, the Veteran's primary care physician stated that the Veteran had had difficulty with his right ankle, resulting in a right ankle fusion several years prior to that time.  The physician indicated that the Veteran's right ankle condition was the result of several ankle sprains suffered as a paratrooper during 35 jumps in 1955 during his military service.  The April 1998 physician who performed the right ankle fusion also provided a statement in December 2007 stating that based on the Veteran's history, he did feel that the Veteran's ankle problems were related to his old ankle injury.  Further, the September 1999 operating physician provided a statement dated in January 2008 in which he indicated that he saw the Veteran for a follow-up that same month.  The physician opined that the post-traumatic arthrosis and varus malalignment of the Veteran's right ankle as well as the nonunion that the physician revised initially in 1999, are all causally related to his military service as a paratrooper with the multiple injuries he sustained in impact with this ankle.  Hence, the physician believed that it is more likely than not that the Veteran's current right ankle condition is causally related to his military service.

Upon review of the evidence, the Board finds that some of the evidence submitted subsequent to the December 2003 decision relates to a previously unestablished fact, that is, the possible existence of a nexus between the Veteran's current claimed condition and active service.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral ankle conditions.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for bilateral ankle conditions is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral ankle conditions is reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for bilateral ankle conditions on the merits.

As noted above, the Veteran claims that he has bilateral ankle conditions from injuries sustained during training while serving as a paratrooper.  He related that there were many times while performing the jumps that he felt that he had sprained his ankles and he indicated that his bilateral ankle condition became more painful over the years.  He has indicated that he had been treated by medics for his injuries during active service.  In particular, he described one jump in the summer of 1954 when he sustained an injury to the right ankle and was treated by the medics.  He stated that X-rays were taken but he cannot recall where.  The Veteran claims that such ankle injuries occurred while he was attached to C Company, 511th Parachute Infantry Regiment, 11th Airborne Division.  The Veteran's DD 214 reveals that he was awarded a Parachutist Badge and his most significant duty assignment was as Communications Chief, Company C, 511th Airborne Infantry Regiment, at Fort Campbell, Kentucky.

As noted above, the May 1956 separation examination upon discharge from active service is negative for any remarks pertaining to the ankles, and the lower extremities were found to be normal upon clinical evaluation.  

The RO submitted a request for information in May 2003, for a search to be conducted of the morning reports of the "11th Airborne 511th Co. 3rd Division" from June 1, 1954 to August 31, 1954.  The request sought remarks about the Veteran's ankle.  The June 2003 response was that morning reports for 511 Airborne Signal Company from 1954 to 1956 failed to list the Veteran.  Further, morning reports for Headquarters Company and Service Company failed to list the Veteran.  Companies A to M were missing.  The response also indicated that the Veteran's correct and complete assigned organization was needed to further search.  However, the Board notes that the RO has not requested a search of the morning reports for the Veteran's specific company, C Company, 511th Airborne Infantry Regiment, 11th Airborne Division.  On remand, such development should be accomplished.

As noted above, the record reveals that in April 1998, the Veteran underwent a right ankle fusion.  At that time the physician noted that the Veteran was complaining of right ankle pain after a fracture 30 years prior to that time.  Such a statement suggests a post-service injury in approximately 1968.  Further, there was no mention of a fracture on the separation examination.  Specifically, the Veteran was reported as having no significant medical history. 

However, the other medical evidence suggests the Veteran had multiple injuries and sprains, was a paratrooper in service, and subsequently developed post-traumatic arthrosis, requiring fusion.  Favorable opinions were provided by the Veteran's primary care physician and the surgeon who performed the April 1998 right ankle fusion.  However, neither physician addressed the normal separation examination, the prior report suggesting an ankle fracture occurred in the 1960's, or the private treatment records dated from 1992 to 2002 which revealed no ankle complaints until 1996.  Accordingly, the Board finds that a VA joints examination should be provided to determine the nature of any current ankle conditions and whether such are related to active service, including the ankle injuries reportedly sustained by the Veteran while serving as a paratrooper therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim, the claim will be denied.

Additionally, as noted above, the September 1999 operating physician, Dr. C. D., provided a statement dated in January 2008 in which he indicated that he saw 
the Veteran for a follow-up that same month.  On remand, after receiving the necessary release from the Veteran, the RO/AMC should seek to secure such records.  Moreover, the Veteran submitted a release form for Rhode Island Hospital, for treatment of an ankle.  In response to a request for records from VA, in November 2007 Rhode Island Hospital responded, indicating that it required an updated authorization from the Veteran.  However, VA has not notified the Veteran of such or requested an updated release form.  Thus, on remand, the RO/AMC should request that the Veteran provide an updated authorization form, as requested by Rhode Island Hospital, and seek to obtain these records.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the dates of treatment from Dr. C. D.  After securing the necessary authorization for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file, including any records dated in January 2008 and later.  

In addition, after securing an updated authorization for release from the Veteran, the RO/AMC should seek to obtain copies of treatment records from Rhode Island Hospital identified by the Veteran, and associate such records with the claims file.  

Further, relevant treatment records from the Providence, Rhode Island VA Medical Center dating since August 2007 should be obtained.

2.  Request that the morning reports of Company C, 511th Airborne Infantry Regiment, 11th Airborne Division, from June 1, 1954 to August 31, 1954 be searched for remarks regarding the Veteran's claimed ankle injuries while performing jumps during training as a paratrooper.  If no records are available, the claims file should be annotated as such and the Veteran notified of such.

3.  Schedule the Veteran for a VA joints examination by an orthopedic specialist to determine the nature of any current bilateral ankle conditions and to provide an opinion as to their possible relationship to service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all ankle conditions identified for each ankle.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left ankle condition arose during service or is otherwise related to the Veteran's military service, including the ankle injuries reportedly sustained by the Veteran while serving as a paratrooper therein.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


